Citation Nr: 0126189	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a parasellar tumor 
of the brain.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus of the 
left ear.

4.  Entitlement to an increased evaluation for head trauma 
with headaches, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992 and from July 1994 to May 1996.  His claims come before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to an increased evaluation for head 
trauma with headaches will be discussed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal involving the veteran's service-connection 
claims has been obtained, and no further development is 
necessary to comply with the Veterans Claims Assistance Act 
of 2000.

2.  Medical evidence indicates that the veteran's parasellar 
mass of the brain began to develop during his first period of 
active duty service from August 1988 to August 1992. 

3.  Service medical records for his first period of service 
show an upward shift in tested thresholds for the left ear.

4.  Medical evidence shows that the veteran has a current 
left ear hearing loss disability for VA purposes which was 
first identified in September 1992.  

5.  Medical evidence shows that the veteran currently suffers 
from tinnitus in his left ear which was first identified in 
September 1992. 



CONCLUSIONS OF LAW

1.  A parasellar tumor of the brain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).

3.  Tinnitus of the left ear was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disabilities 
involving a parasellar tumor of the brain, left ear hearing 
loss and tinnitus of the left ear.  He claims that each of 
these disabilities began in service. 

I.  Duty to Assist

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(VCAA), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The law affects each of these claims because 
they were pending on the date of enactment of the new law.  
The veteran has alleged that relevant medical records exist 
which have not been obtained.  However, due to the favorable 
disposition of these claims, the Board finds that no further 
assistance under the VCAA is needed.

II.  Legal Criteria

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may be granted for certain 
chronic diseases if they become manifest to a compensable 
degree (10 percent) within one year following service.  These 
diseases include malignant tumors of the brain and organic 
diseases of the nervous system such as sensorineural hearing 
loss.  This presumption can be rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability.  See 38 U.S.C.A. § 1117 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.317 (2001).  Compensation 
may be paid to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms," provided that such disability was 
manifest to a degree of 10 percent or more prior to December 
21, 2001, and that it cannot, by history, physical 
examination, or laboratory tests, be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  

In this case, the record shows that the veteran served in the 
Southwest Theater of Operations during the Persian Gulf War.  
However, as each of the disabilities at issue has been 
attributed to a known clinical diagnosis, the presumptive 
provisions afforded to veterans of the Persian Gulf War are 
not for application.  Therefore, the Board will analyze each 
of the claims for service connection under a direct theory of 
service connection without consideration of 38 C.F.R. 
§ 3.317.

III.  Parasellar Tumor of the Brain

This appeal involves a claim of entitlement to service 
connection for a parasellar tumor of the brain.  The veteran 
essentially maintains that a parasellar mass identified in 
February 1998 began to develop while in service.  After 
reviewing the evidence of record, the Board agrees and finds 
that service connection for a parasellar tumor of the brain 
is warranted.  

The veteran's service medical records for both periods of 
service make no reference to any kind of brain mass.  
However, entries show that he was seen for complaints of 
headaches on numerous occasions.  In August 1991, the veteran 
was seen for a seven-day history of frontal headaches due to 
sinusitis.  In September 1995, the veteran sustained a closed 
head injury when his head hit the side of a bulldozer.  
Although a computer tomography (CT) scan of the head was 
normal, the veteran continued to complain of headaches.  In 
October 1995, he described frequent, unbearable headaches 
accompanied by blurred vision.  The assessment was post-
concussion syndrome.  A January 1996 entry documents the 
veteran's complaints of headaches, blurred vision, and point 
tenderness at the right temple area.  At his separation 
examination in April 1996, the veteran gave a history of 
frequent and severe headaches.  

The veteran was afforded a VA general medical examination in 
September 1993, during the two-year period between his first 
and second period of active duty service.  The examiner 
recorded the veteran's history of head trauma two-and-a-half 
years prior when he was hit in the back of the head by a 
tailgate.  The veteran said he did not lose consciousness but 
momentarily saw stars.  He explained that he began 
experiencing occasional sharp headaches approximately four to 
five months later, which would last about five minutes and 
were associated with dizziness when standing.  A physical 
examination revealed that the veteran's scalp was sensitive 
to tapping.  Cranial nerves II through XIII were intact.  
External ocular motion was full, and the face was symmetrical 
with respect to sensation and motion.  Mental status was 
normal.  The diagnoses included very mild cerebral concussion 
with occasional mild headaches.  

The veteran received VA outpatient treatment in 1997 and 1998 
for complaints of headaches and left ear hearing loss.  When 
seen in October 1997, it was noted that the veteran continued 
to suffer from headaches, but that they had lessened since 
taking Amitriptyline.  In December 1997, the veteran was seen 
for sudden onset of total hearing loss in his left ear 
accompanied by dizziness.  The veteran apparently went to bed 
one night with a headache and awoke the next morning with no 
hearing in his left ear.  The diagnostic impression included 
sudden left-sided sensorineural hearing loss and tinnitus.  
An MRI was performed in February 1998 to rule out acoustic 
neuroma, which revealed a parasellar mass measuring 2 to 3 cm 
on the right cavernous sinus.  The mass caused partial 
encasement and displacement of the right cavernous portion of 
the internal carotid artery.  The radiologist noted that 
diagnostic considerations included neuroma, germinoma, and 
meningioma or pituitary adenoma.  A follow-up MRI in March 
1998 showed no change in the mass. 

The veteran was afforded a VA brain and spinal cord 
examination in August 1998.  The examiner recorded the 
veteran's history involving the 1995 head injury.  The 
veteran also reported a history of headaches which predated 
the 1995 head injury, and denied any worsening of the 
headaches since then.  The examiner concluded that 
neurological examination was normal and explained that the 
veteran was suffering from a post-concussion headache 
syndrome related to service.  With respect to the brain 
tumor, the examiner said there had been no significant change 
during the interval of approximately six weeks, and that it 
most likely involved meningioma, pituitary adenoma, neuroma, 
or germinoma.  The examiner indicated that the tumor was not 
related to the head injury or to acoustic trauma, and that 
any hearing loss was not related to the mass.   

In a February 1999 letter, Daniel D. Hardie, M.D., said he 
had examined the veteran on several occasions and had 
reviewed the medical history and medical records.  Dr. Hardie 
then opined that the parasellar tumor was not the result of 
an acute, rapidly progressing process, and that "it most 
certainly emerged well in advance of its discovery in 1997."

In May 2000, a neuro-oncologist at the Milwaukee VA Medical 
Center reviewed the claims file and provided an opinion 
concerning the manifestation period of the tumor, and, in 
particular, whether it was related to head trauma sustained 
in 1995.  The oncologist pointed out that the mass had not 
been biopsied; therefore, tissue specimen and 
histopathological diagnosis was not available.  However, 
based on the imaging characteristics and its appearance, the 
oncologist determined that a differential diagnosis could be 
provided, including meningioma, pituitary adenoma, neuroma, 
or germinoma.  The oncologist explained that, due to the lack 
of a tissue diagnosis, he could not offer a conclusive 
opinion concerning the manifestation period for the 
development of the tumor.  However, the differential 
diagnoses listed above were slow growing and would require a 
considerable amount of years to become visible.  The 
oncologist said he agreed with Dr. Hardie's statement that it 
appeared to be a slow-growing lesion which had probably been 
present for at least six to eight years, and said there was a 
possibility it could have been present for an even longer 
period of time.  Finally, the oncologist ruled out the 
possibility that the tumor was related to the 1995 head 
injury. 

In an October 2000 letter, a neurologist at the Iron Mountain 
VA Medical Center pointed out that a biopsy had still not 
been performed to determine the exact diagnosis of the mass.  
However, due to the extremely high prolactin level, the 
neurologist said he was certain that the mass was diagnostic 
for prolactinoma.  The neurologist then stated that the 
veteran's headaches were etiologically related to the 
prolactinoma.  He also believed that this strongly suggested 
that the tumor arose prior to the veteran's discharge from 
the military.  Although he could not identify the exact date 
of onset, he said it probably began around the time the 
veteran's headaches began to increase.  

Based on the foregoing, the Board concludes that the evidence 
supports the veteran's claim of entitlement to service 
connection for a parasellar tumor of the brain.  The law 
provides that, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In the instant 
case, the Board notes that medical professionals have 
indicated that the parasellar tumor is not related to head 
trauma sustained in 1995 while on active duty.  Nonetheless, 
two VA physicians have indicated that the tumor began at 
least six to eight years before it was first identified in 
February 1998, placing the date of onset somewhere between 
1990 to 1992.  The veteran served on active duty from August 
1988 until August 1992 and from July 1994 to May 1996.  
Although it is impossible to determine the exact date of 
onset, the Board finds that the evidence is at least in 
equipoise as to whether the tumor began during the veteran's 
first period of active service.  Consequently, the Board 
believes that the medical evidence supports a finding of 
entitlement to service connection for a parasellar tumor of 
the brain. 

IV.  Left Ear Hearing Loss and Tinnitus

The veteran claims that he suffers from left ear hearing loss 
and tinnitus as a result of service.  After reviewing the 
evidence of record, the Board agrees and finds that service 
connection for left ear hearing loss and tinnitus is 
warranted. 

The Board points out that sensorineural hearing loss is an 
organic disease of the nervous system.  Therefore, service 
connection is presumed if evidence shows that the veteran's 
left ear hearing loss became manifest to a compensable degree 
(10 percent) within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

The veteran's DD Form 214 notes that he worked as a motor 
vehicle operator.  His service medical records show that he 
entered service in August 1988 with normal hearing.  An 
audiological evaluation performed at that time revealed, in 
the left ear, a 5-decibel loss at the 500, 1000, 2000, and 
4000 Hz levels and a 10-decibel loss at the 3000 Hz level.  
However, subsequent audiological evaluations show an upward 
shift in tested thresholds for the left ear.  An audiological 
evaluation in June 1990 revealed a 10-decibel loss at the 500 
Hz level, a 5-decibel loss at the 1000 and 3000 Hz levels, a 
15-decibel loss at the 2000 Hz level, and a zero-decibel loss 
at the 4000 Hz level.  In May 1992, several audiological 
evaluations were performed.  Testing on May 4, 1992, revealed 
a 5-decibel loss at the 500 and 1000 Hz levels, a 15-decibel 
loss at the 2000 Hz level, and a 20-decibel loss at the 3000 
and 4000 Hz levels.  Testing on May 5, 1992, revealed a 10-
decibel loss at the 500 and 2000 Hz levels, a 15-decibel loss 
at the 1000 Hz level, a 25-decibel loss at the 3000 Hz level, 
and a zero-decibel loss at the 4000 Hz level.  Testing on May 
11, 1992, revealed a 5-decibel loss at the 500, 1000 and 4000 
Hz levels, and a 10-decibel loss at the 2000 and 3000 Hz 
levels.

The veteran was separated from active duty in August 1992 and 
enlisted in the Army National Guard.  It was during an Army 
National Guard examination in September 1992 that a left ear 
hearing loss disability for VA purposes was first documented, 
with a 50-decibel loss at the 3000 Hz level and a 55-decibel 
loss at the 4000 Hz level.  A repeat audiological evaluation 
was performed in September 1992 which essentially confirmed a 
left ear hearing loss disability.  

The veteran's service medical records for his second period 
of active duty from July 1994 to May 1996 show relatively no 
change in his left ear hearing loss.  An audiological 
evaluation performed during his entrance examination in 
August 1994 showed a 40-decibel loss at the 3000 Hz level and 
50-decibel loss at the 4000 Hz level.  An audiological 
evaluation performed in November 1995 disclosed similar 
findings, with a 50-decibel loss at the 3000 Hz level and a 
55-decibel loss at the 4000 Hz level. 

The veteran was discharged from active duty in May 1996.  In 
December 1997, he was treated at a VA facility for sudden 
onset of total hearing loss in his left ear accompanied by 
dizziness.  As noted, the veteran apparently went to bed one 
night with a headache and awoke the next morning with no 
hearing in his left ear.  He also described ringing in his 
left ear.  The diagnostic impression included sudden left-
sided sensorineural hearing loss and tinnitus.  It was noted 
that his hearing improved but that the ringing persisted.  At 
a VA audiological evaluation in July 1998, testing in the 
left ear revealed a 25-decibel loss at the 500 Hz level, a 
20-decibel loss at the 1000 and 2000 Hz levels, a 65-decibel 
loss at the 3000 Hz level, and a 60-decibel loss at the 4000 
Hz level.  Speech recognition testing revealed a score of 90 
percent in the left ear. 

The Board finds that the foregoing evidence supports the 
veteran's claims for service connection for left ear hearing 
loss and tinnitus.  The evidence shows that the veteran has a 
current left ear hearing loss disability for VA purposes 
which was first noted in September 1992, only one month after 
his separation from active duty in August 1992.  Although 
this date falls within the one-year presumptive period, left 
ear hearing loss did not become manifest to a compensable 
degree (10 percent).  See 38 C.F.R. §§  4.85-4.87 (2001).  
Nevertheless, the Board finds that the evidence indicates 
that the veteran's left ear hearing loss and tinnitus had 
their onset in service.  See 38 C.F.R. § 3.303(d) (service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d)).  The 
evidence shows that the veteran initially entered service in 
August 1988 with normal hearing in both ears.  Nevertheless, 
subsequent audiological evaluations in June 1990 and May 1992 
show an upward shift in tested thresholds for the left ear.  
Of particular relevance, the audiological evaluation on May 
5, 1992, revealed a 25-decibel loss at the 3000 Hz level in 
the left ear.  While this threshold score does not constitute 
a hearing loss disability for VA purposes, it does indicate 
some degree of hearing loss.  Hensley, 5 Vet. App. 158 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  More 
importantly, an audiological evaluation in September 1992, 
just one month after the veteran's separation from active 
duty, clearly shows a left ear hearing loss disability for VA 
purposes, with a 50-decibel loss at the 3000 Hz level and a 
55-decibel loss at the 4000 Hz level.  See 38 C.F.R. § 3.385.  

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In the instant 
case, no medical opinion of record relates the veteran's 
current left ear hearing loss and tinnitus to his first 
period of active duty service.  Nonetheless, in view of the 
totality of the evidence, including audiological evaluation 
reports showing an upward shift in tested thresholds for the 
left ear in service, a September 1992 audiological evaluation 
report showing left ear hearing loss for VA purposes, and the 
absence of any evidence showing acoustic trauma or other 
precipitating factor from August 1992 to September 1992, the 
Board finds that service connection for left ear hearing loss 
is warranted.  Moreover, in light of the fact that the 
veteran suffers from tinnitus in his left ear, the Board 
finds that service connection for tinnitus of the left ear is 
also warranted. 


ORDER

Service connection for a parasellar tumor of the brain is 
granted.

Service connection for left ear hearing loss is granted. 

Service connection for tinnitus of the left ear is granted.


REMAND

In an October 1996 rating decision, the RO granted service 
connection for head trauma with headaches and assigned a 10 
percent evaluation, effective May 1996.  The veteran now 
claims that his disability has worsened and that an 
evaluation in excess of 10 percent is therefore warranted.  
However, a review of the record discloses that additional 
development is needed before the Board can adjudicate this 
claim.  A recent amendment to 38 U.S.C.A. § 5107 provides 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

The veteran's headaches are currently evaluated under 
Diagnostic Codes 8045-9304.  Diagnostic Code 8045 pertains to 
brain disease due to trauma and provides that purely 
neurological disabilities are to be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and not more under Diagnostic Code 
9304.  Ratings in excess of 10 percent for brain disease due 
to trauma are not assignable in the absence of a diagnosis of 
multi-infarct dementia associate with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The record does not include a diagnosis of multi-infarct 
dementia.  Therefore, an evaluation higher than 10 percent is 
not available under Diagnostic Codes 8045-9304.  As such, the 
veteran's claim may be adjudicated under the provisions of 
Diagnostic Code 8100, which pertains to migraine headaches.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of a diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Under this diagnostic code, a 10 percent evaluation is 
warranted when migraine headaches are characterized by 
prostrating attacks averaging 1 in 2 months over the last 
several months.  For a 30 percent evaluation, migraine 
headaches must be characterized by prostrating attacks 
occurring, on average, once per month over the last several 
months.  A 50 percent evaluation is warranted for migraines 
characterized by very frequent, completely prostrating and 
prolonged attacks, which are productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124, Diagnostic Code 8100 
(2001).

The veteran has recently described severe headaches.  At a VA 
general medical examination in July 1998, he reported 
headaches at the right temple with associated vertigo, short-
term memory loss, and occasional nausea and vomiting with 
getting up too fast.  The headaches were described as dull, 
quite constant and located at the right temple above the 
eyebrow.  They occurred about 4 to 5 days a week and would 
usually last a day or so.  He indicated that he was able to 
function during these headaches.  In addition to these mild 
headaches, however, he also reported severe headaches in the 
right temple area about once or twice a week since 1997.   He 
indicated that these headaches lasted for approximately 15 to 
30 minutes, during which time he was unable to function and 
could not "stand, see, or think."  At a VA neurological 
examination in August 1998, the veteran rated the severity of 
his headaches as 9/10 during the night and 6/10 during the 
day (using a pain scale from zero to 10, with 10 being the 
worst).   

It is unclear from the record whether the veteran's headaches 
are prostrating in nature, and, if so, the frequency of such 
attacks.  Therefore, there are not sufficient objective 
medical findings which would allow the Board to appropriately 
rate and determine the severity and frequency of the 
veteran's headaches.  As such, the Board finds that the 
veteran should undergo a VA examination to better determine 
the severity of his service-connected headaches.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and severity of his 
headaches.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder, 
including a copy of this remand, should 
be provided to the examiner for his or 
her review in connection with the 
examination.  All clinical manifestations 
of the service-connected headaches should 
be noted.  It is essential that the 
examiner provide an opinion as to whether 
the veteran's headaches are prostrating 
and, if so, the examiner should report 
the frequency of the prostrating 
headaches.  The examiner is also 
requested to provide an opinion as to 
whether the veteran's headaches are 
productive of severe economic 
inadaptability.  The examiner should 
quantify the degree of the veteran's 
impairment in terms of the nomenclature 
set forth in the rating criteria under 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then adjudicate 
the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for 
head trauma with headaches.  
Readjudication of this claim should 
include consideration of the provisions 
of 38 C.F.R. § 4.124, Diagnostic Code 
8100.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals


 

